        Case 6:19-cv-01272-MK      Document 31     Filed 09/10/21   Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

ROBERT ROBINSON,
                                               Civil No. 6:19-cv-01272-MK
      Plaintiff,

                                               ORDER AWARDING ATTORNEY FEES
                                               PURSUANT TO 42 USC 406(b)
vs.
                                               SUBMITTED BY: Brian Scott Wayson
                                                             OSB # 041147
COMMISSIONER OF SOCIAL                                       (503) 891-8376
SECURITY,                                                    Attorney for Robinson

      Defendant.

      Pursuant to 42 USC 406(b) it is hereby ordered that attorney’s fees of
$12,481.47 shall be awarded to Plaintiff’s counsel. The attorney fee of $8,167.78
allowed pursuant to the Equal Access to Justice Act already has been deducted from
the gross fee amount contemplated by 42 USC 406(b). The check for the net 42 USC
406(b) fees shall be made payable to Brian Scott Wayson. Any check for 42 USC
406(b) fees shall be mailed to Plaintiff’s counsel, Brian Scott Wayson, at PO Box 12028
Portland, OR 97212.


IT IS SO ORDERED.


      DATED this 10th day of September 2021.



                                  s/ Mustafa T. Kasubhai
                                  MUSTAFA T. KASUBHAI
                                  United States Magistrate Judge




ORDER AWARDING 406(b) ATTORNEY FEES
6:19-cv-01272-MK
